***********
Having considered defendant's motion and finding that just cause does not exist to reconsider the original Opinion and Award, the Full Commission hereby DENIES defendants' motion for reconsideration.
The Full Commission is amending the Opinion and Award for the Full Commission to correct and/or clarify as follows:
1. Conclusion of Law #6 which reads, "In that defendants failed to file one of the necessary forms to admit liability for benefits and in that they have failed to provide any reason for this omission, it appears that sanctions in the amount of $1,000.00 should be assessed against them. N.C. Gen. Stat. §97-18; Rules 103, 501 and 802, Workers' Compensation Rules of the North Carolina Industrial Commission." is hereby stricken from the Opinion and Award.
2. The following language shall be added to the Conclusions of Law section of the Opinion and Award:
  "Defendants appealed the previous Opinion and Award and the Full Commission affirmed said opinion with compensation being paid to the plaintiff. In the discretion of the Full Commission, counsel for the plaintiff is entitled to have defendants pay an attorney's fee in the amount of $1,000.00. N.C. Gen. Stat. § 97-88.
3. Award # 1 which reads "Defendants shall pay to plaintiff, subject to attorney fees hereafter allowed, $1,000.00 for the injuries to his face and $1,000.00 for the injuries to his jaw, with interest on such amounts at 8 percent per year from August 25, 2000 until paid." is hereby stricken from the Opinion and Award.
4. Award #3 which reads, "A reasonable attorney's fee of twenty-five percent (25%) of the compensation due under Paragraph 3 of this Award is approved for plaintiff's counsel and shall be paid by defendant to the plaintiff's counsel by deducting from the accrued sum and paying directly to the plaintiff's counsel and thereafter paying every fourth check to the plaintiff's counsel." is hereby stricken from the Opinion and Award
5. Award #4 which reads, "As defendants failed to file one of the required forms, defendants shall pay $1,000.00 to plaintiff's attorney in addition to the above approved attorneys fee." is hereby stricken from the Opinion and Award.
6. The following language shall be added to the Award section of the Opinion and Award:
  "Defendants shall pay all medical expenses incurred by plaintiff as a result of the injury he suffered on June 30, including the tests recommended by Dr. Willis and follow-up treatment by Dr. Willis and Dr. Mundy (If plaintiff requires assistance, he may request involvement of the Nurses Section of the Industrial Commission.)"
7. The following language shall be added to the Award section of the Opinion and Award:
  "Defendants shall pay to counsel for the plaintiff an attorney's fee in the amount of $1,000.00 for defending this matter on appeal to the Full Commission."
This the ___ day of July, 2004.
                                  S/_____________ PAMELA T. YOUNG COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER